DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 17/171,553, filed on 09 February 2021, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statements filed on 09 February 2021 and 24 March 2021 have been considered. An initialed copy of form 1449 for each IDS is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

A claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion). See the 2019 Revised Patent Subject Matter Eligibility Guidance.
	In the instant application, independent claim 1 recites “the plan including: (i) a time required for the vehicle to travel from its 10current location to the charging facility selected by the user; (ii) a charging time; (iii) an expected stay time for the user staying in the surrounding facility; and (iv) a time required for the vehicle to travel from the charging facility selected by the user to a destination of the vehicle”.  Independent claims 8 and 15 recite substantially similar limitations.  Devising a plan including each of the recited elements i-iv may be performed mentally. Therefore, these limitations are abstract ideas and claims 1, 8, and 15 are directed to a judicial exception.
	Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  
Examples in which the judicial exception has not been integrated into a practical application include:
the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.
In the instant application, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception. Claim 1 recites the additional elements “causing a server to deliver a plan to spend time in a surrounding facility associated with a charging facility selected by a user of the vehicle, the surrounding facility being a place where the user can stay during charging of the vehicle in the charging facility”. The server is recited at a high level of generality. The specification does not describe the physical structure of the server. Claim 8 recites that the server includes a processor. The server, given its broadest reasonable interpretation consistent with the specification, is just a processor, i.e., a generic computer. Claim 15 recites a “non-transitory computer-readable medium having stored thereon computer-executable instructions for providing information that is used for charging a vehicle with electric power supplied from outside the vehicle, wherein, when a computer arrangement executes the instructions, the instructions cause the computer arrangement to perform procedures”. The medium, instructions, and computing arrangement of claim 15 are a generic computer.  The server, i.e., generic computer, is used to deliver a plan. However, outputting data is extra-solution activity, which does not that integrate the judicial exception into a practical application of that exception. Delivering via a server is outputting data. Therefore, causing a server to deliver a plan does not integrate the judicial exception into a practical application.   Therefore, claims 1, 8, and 15 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Finally, even when a judicial element is recited in the claim, an additional claim element(s) that amounts to significantly more than the judicial exception renders the claim eligible under §101. Examples that are not enough to amount to significantly more than the abstract idea include 1) mere instructions to implement the abstract idea on a computer, 2) simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well understood, routine and conventional activities previously known to the industry, 3) adding insignificant extra-solution activity to the judicial exception, and 4) generally linking the use of the judicial exception to a particular technological environment or field of use are not enough to amount to significantly more than the abstract idea.  Examples of generic computing functions that are not enough to amount to significantly more than the abstract idea include 1) performing repetitive calculations, 2) receiving, processing, and storing data, 3) electronically scanning or extracting data from a physical document, 4) electronic recordkeeping, 5) automating mental tasks, and 6) receiving or transmitting data over a network, e.g., using the Internet to gather data.
In the instant application, claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  In this particular application, the same analysis above in determining whether the recited additional elements integrate the judicial exception into a practical application of that exception is applicable to determine if the additional elements amount to significantly more than the judicial exception. In addition, using a generic computer to perform generic computing functions does not amount to significantly more than the judicial exception. As indicated above, the server (claim 1), processor (claim 8), and combination of the medium, instructions, and computing arrangement (claim 15) reflect generic computers. Transmitting data over a network is a generic computing function. Delivering a plan from the server is transmitting data over a network. Therefore, the limitation “causing a server to deliver a plan” is a generic computer performing a generic computer function, which does not amount to significantly more than the judicial exception.
Based on the above analysis, claims 1, 8, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 2 recites “causing the user to set in advance a type of the surrounding facility for which the user desires to receive delivery of an advertisement”, which may be performed mentally. Claim 2 also recites the additional element “causing the server to deliver the advertisement for the surrounding facility corresponding to the type set by the user”. However, outputting data is extra-solution activity, which does not that integrate the judicial exception into a practical application of that exception. Delivering via a server is outputting data. Therefore, causing a server to deliver the advertisement does not integrate the judicial exception into a practical application.  Further, transmitting data over a network is a generic computing function, which does not amount to significantly more than the judicial exception. Delivering an advertisement from the server is transmitting data over a network. Therefore, the limitation is a generic computer performing a generic computer function. Claims 9 and 16 recite substantially similar limitations. Therefore, claims 2, 9, and 16 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 3 recites the additional elements “causing the server to deliver an advertisement for the surrounding facility; and providing the user with a coupon which can be used when the user utilizes the surrounding facility, together with the advertisement for the surrounding facility”. However, outputting data is extra-solution activity, which does not that integrate the judicial exception into a practical application of that exception. Delivering via a server is outputting data. Therefore, causing a server to deliver the advertisement and coupon does not integrate the judicial exception into a practical application.  Further, transmitting data over a network is a generic computing function, which does not amount to significantly more than the judicial exception. Delivering an advertisement and coupon from the server is transmitting data over a network. Therefore, the limitation is a generic computer performing a generic computer function. Claims 10 and 17 recite substantially similar limitations. Therefore, claims 3, 10, and 17 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 4 recites “predict the charging time using (i) information about a state of charge (SOC) of the vehicle and (ii) information about a charging capability of the charging facility”, which may be performed mentally. Claim 4 also recites the additional element “causing the server to deliver an advertisement for the surrounding facility for which a time difference between the charging time and the expected stay time is shorter than a prescribed value”. However, outputting data is extra-solution activity, which does not that integrate the judicial exception into a practical application of that exception. Delivering via a server is outputting data. Therefore, causing a server to deliver the advertisement does not integrate the judicial exception into a practical application.  Further, transmitting data over a network is a generic computing function, which does not amount to significantly more than the judicial exception. Delivering an advertisement from the server is transmitting data over a network. Therefore, the limitation is a generic computer performing a generic computer function. Claims 11 and 18 recite substantially similar limitations. Therefore, claims 4, 11, and 18 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 5 recites “predict the charging time using (i) information about a fully charged capacity of the vehicle and (ii) a desired charging manner”, which may be performed mentally. The claim does not recite any new additional elements. Therefore, claim 5 does not recite any additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 6 recites the additional element “causing the server to receive a charging request including a desired charging manner, wherein the desired charging manner indicates a prioritization of (i) a charging time reduction; (ii) leisure activities during charging; or (iii) a reduction in fee.” However, data gathering is extra-solution activity, which does not that integrate the judicial exception into a practical application of that exception. Receiving a charging request including a desired charging manner is gathering data. Therefore, causing a server to receive the request does not integrate the judicial exception into a practical application.  Further, receiving data over a network is a generic computing function, which does not amount to significantly more than the judicial exception. Receiving a request at the server is receiving data over a network. Therefore, the limitation is a generic computer performing a generic computer function. Claim 12 recites substantially similar limitations. Therefore, claims 6 and 12 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 7 recites “wherein 15the charging facility is selected in accordance with (i) location information about the vehicle, (ii) location information about the charging facility, and (iii) location information about the surrounding facility, and (iv) a desired charging manner” further defines the previously-identified additional element causing a server to deliver a plan. As further defined, causing a server to deliver a plan is still extra-solution activity as indicated with respect to claim 1. Claim 14 recites substantially similar limitations. Claims 7 and 14 do not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 13 recites “calculate a time difference between the charging time and the expected stay - 24 -TSN201706258: 9170604 time for the user staying in the surrounding facility”, which may be performed mentally. Claim13 also recites the additional element “deliver an advertisement for the surrounding facility when time difference is shorter than a prescribed value”. However, outputting data is extra-solution activity, which does not that integrate the judicial exception into a practical application of that exception. Delivering via a server is outputting data. Therefore, causing a server to deliver the advertisement does not integrate the judicial exception into a practical application.  Further, transmitting data over a network is a generic computing function, which does not amount to significantly more than the judicial exception. Delivering an advertisement from the server is transmitting data over a network. Therefore, the limitation is a generic computer performing a generic computer function. Therefore, claim 13 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Claim 19 recites “predicting the charging time using (i) information about a fully charged capacity of the vehicle and (ii) a desired charging manner”, which may be performed mentally. Claim 19 also recites the additional element “delivering an advertisement for the surrounding facility for which a time difference between the charging time and the expected stay time is shorter than a prescribed value”. However, outputting data is extra-solution activity, which does not that integrate the judicial exception into a practical application of that exception. Delivering via a server is outputting data. Therefore, causing a server to deliver the advertisement does not integrate the judicial exception into a practical application.  Further, transmitting data over a network is a generic computing function, which does not amount to significantly more than the judicial exception. Delivering an advertisement from the server is transmitting data over a network. Therefore, the limitation is a generic computer performing a generic computer function. Therefore, claim 19 does not recite additional elements that integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-8, 11-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,759. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1, 4-8, 11-15, and 18-20 of the instant application are disclosed by claim 1 of 10,946,759.

Claim 2, 9, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,759 in view of Peri et al. (US 2015/0285652 A1, “Peri”).

Regarding claims 2, 9, and 16, 10,946,759 fails to disclose in the claims but Peri teaches:
causing the user to set in advance a type of the surrounding facility for which the user desires to receive delivery of an advertisement; and causing the server to deliver the advertisement for the surrounding facility corresponding to the type set by the user (advertisement algorithm receives as input POI categories for which the user has agreed to see advertisements and decides which advertisements to calculate based on the user preferences — see at least ¶ [0083]). 
	
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified 10,946,759 to provide for the user setting a type of facility for receiving advertisements, as taught by Peri, to provide only the advertisements that the user may respond to (Peri at § [0064]).

Claim 3, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,759 in view of Agulnek. (US 2012/0197690 A1).

Regarding claims 3, 10, and 17, 10,946,759 discloses in the claims:
causing the server to deliver an advertisement for the surrounding facility (claim 1)

However, 10,946,759 fails to disclose in the claims but Agulnek teaches:
providing the user with a coupon which can be used when the user utilizes the surrounding facility, together with the advertisement for the surrounding facility (at 606, advertisement program 204 identifies an advertisement having an incentive, such as a coupon, to visit a point of interest - see at least ¶ [0054]).

	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified 10,946,759 to provide fora coupon, as taught by Agulnek, to encourage the user to travel to the point of interest and use the coupon to obtain a product or service from the point of interest (Agulnek at ¶ [0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Agulnek (US 2012/0197690 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666